264 P.3d 781 (2011)
2011 UT App 379
STATE of Utah, Plaintiff and Appellee,
v.
Levi WICKWARD, Defendant and Appellant.
No. 20100950-CA.
Court of Appeals of Utah.
November 3, 2011.
*782 J. Bryan Jackson, Cedar City, for Appellant.
Mark L. Shurtleff and Laura B. Dupaix, Salt Lake City, for Appellee.
Before Judges ORME, THORNE, and VOROS.

DECISION
PER CURIAM:
¶ 1 Levi Wickward appeals his convictions based upon guilty pleas of possession of a controlled substance with intent to distribute, a second degree felony, and driving with a measurable controlled substance in the body, a class B misdemeanor. Wickward's counsel filed a brief complying with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and State v. Clayton, 639 P.2d 168 (Utah 1981). The brief "objectively demonstrate[s] that the issues raised are frivolous." State v. Flores, 855 P.2d 258, 260 (Utah Ct.App.1993) (per curiam); see also Dunn v. Cook, 791 P.2d 873, 877 (Utah 1990) (stating that an Anders brief must demonstrate that any "potentially meritorious" issues are actually frivolous). Based upon our independent examination of the record, we determine that the appeal is wholly frivolous, and accordingly, we affirm the decision of the district court and grant counsel's motion to withdraw.
¶ 2 Affirmed.